        Case 4:14-cv-01122-MWB Document 303 Filed 05/11/20 Page 1 of 12




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    ADMASSU REGASSA,                                   No. 4:14-CV-01122

                Plaintiff,                             (Judge Brann)

         v.

    UNITED STATES OF AMERICA,

                Defendant.

                              MEMORANDUM OPINION

                                       MAY 11, 2020

I.      BACKGROUND

        Admassu Regassa, a federal inmate previously confined at United States

Penitentiary Lewisburg (“USP Lewisburg”), filed this civil rights complaint—which

he later amended—alleging that numerous defendants violated his Constitutional

rights.1 As relevant here, Regassa asserts that several individuals used excessive

force when they placed him in restraints on July 8, 2013 (“Alleged Assault”).2

Regassa asserts Bivens3 claims for violations of his Eighth Amendment rights, and

Federal Torts Claim Act4 (“FTCA”) claims for assault related to the Alleged

Assault.5



1
     Docs. 1, 45.
2
     Doc. 45 at 5-16.
3
     Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).
4
     28 U.S.C. §§ 2671-80
5
     Doc. 45 at 14-15, 17-18, 20.
        Case 4:14-cv-01122-MWB Document 303 Filed 05/11/20 Page 2 of 12




        Over the course of several years, this Court issued a series of rulings that

narrowed the relevant issues and dismissed several defendants from the action. In

December 2016, this Court granted in part and denied in part Defendants’ motion

for summary judgment, and permitted Bivens and FTCA claims related to the

Alleged Assault to proceed against C. Brininger, A. Kranzel, S. Buebendorf, C.

Wise, CO Kline, and E. Kulp.6 In November 2018, the Court granted in part

Defendants’ second motion for summary judgment, and determined that Buebendorf

and Wise could not be held liable because there was no evidence that either

individual was involved in the Alleged Assault.7 The court permitted Bivens claims

to proceed against Brininger, Kranzel, Kline, and Kulp to proceed, along with the

FTCA claim against the United States.

        Finally, in August 2019, this Court granted Defendants’ motion for

reconsideration and granted judgment in favor of Defendants as to all Bivens claims.8

Thus, the sole remaining claim in this matter is Regassa’s FTCA assault claim

related to the Alleged Assault.9

        The parties have now filed motions in limine seeking to exclude certain

evidence from the upcoming bench trial.10 Regassa seeks to exclude “all of the



6
     Docs. 111, 112.
7
     Doc. 200 at 6-10.
8
     Id. at 14-38; Doc. 231.
9
     Regassa has filed two additional motions for reconsideration, both of which were denied.
     (Docs. 236, 252, 253, 258).
10
     Docs. 271, 282.
                                              2
        Case 4:14-cv-01122-MWB Document 303 Filed 05/11/20 Page 3 of 12




Defendants’ evidentiary materials and completely falsified Government records.”11

Specifically, Regassa contends that several documents should be excluded as

fraudulent: (1) declarations from individuals submitted in support of the United

States’ earlier motion for summary judgment; (2) Incident Report 2465348 related

to the events that proceeded the Alleged Assault; (3) a video recording of Regassa

being placed into restraints; (4) prison officials’ restraint check reports; and (5)

Regassa’s medical records recorded by prison officials during his restraint.12

        The United States has filed a motion in limine seeking to exclude 26 of

Regassa’s 28 proposed witnesses, arguing that the witnesses have no personal

knowledge of the events in question, and any possible relevance is outweighed by

needless delay in presenting cumulative evidence.13 Lastly, Regassa has filed two

motions to issue subpoenas to his witnesses.14 These matters are now ripe for

disposition and, for the following reasons, Regassa’s motion in limine will be

granted in part and denied in part, the United States’ motion will be conditionally

granted in part and denied in part, and Regassa’s motion for subpoenas will be denied

without prejudice.




11
     Doc. 272 at 4.
12
     Id. at 11-12.
13
     Doc. 283.
14
     Docs. 285, 287.
                                          3
          Case 4:14-cv-01122-MWB Document 303 Filed 05/11/20 Page 4 of 12




II.      DISCUSSION

         Courts exercise discretion to rule in limine on evidentiary issues “in

appropriate cases.”15 While motions in limine may serve as a useful pretrial tool that

enable more in-depth briefing than would be available at trial, a court may defer

ruling on such motions “if the context of trial would provide clarity.”16 “[M]otions

in limine often present issues for which final decision is best reserved for a specific

trial situation.”17 Thus, certain motions, “especially ones that encompass broad

classes of evidence, should generally be deferred until trial to allow for the resolution

of questions of foundation, relevancy, and potential prejudice in proper context.”18

Specifically, “pretrial Rule 403 exclusions should rarely be granted . . . a court

cannot fairly ascertain the potential relevance of evidence for Rule 403 purposes

until it has a full record relevant to the putatively objectionable evidence.”19

Regardless, “in limine rulings are not binding on the trial judge, and the judge may

always change his mind during the course of a trial.”20

         A.      Regassa’s Motion in Limine

         The Court will first address Regassa’s motion to exclude evidence. Regassa’s

sole contention is that certain evidence should be excluded because that evidence


15
      In re Japanese Elec. Prods. Antitrust Litig., 723 F.2d 238, 260 (3d Cir. 1983), rev’d on other
      grounds sub nom. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574 (1986).
16
      Frintner v. TruePosition, 892 F.Supp.2d 699, 707 (E.D. Pa. 2012).
17
      Walden v. Georgia-Pacific Corp., 126 F.3d 506, 518 n.10 (3d Cir. 1997).
18
      Leonard v. Stemetech Health Scis., Inc., 981 F. Supp. 2d 273, 276 (D. Del. 2013).
19
      In re Paoli R.R. Yard PCB Litig., 916 F.2d 829, 859 (3d Cir. 1990).
20
      Ohler v. United States, 529 U.S. 753, 758 n.3 (2000).
                                                    4
         Case 4:14-cv-01122-MWB Document 303 Filed 05/11/20 Page 5 of 12




was falsified.21 The Government argues that the evidence is admissible because it is

relevant to any use of force during the Alleged Assault—specifically whether the

use of force was appropriate—and to show the extent of injuries that Regassa

suffered.22

        The admissibility of evidence is generally governed by two Rules of

Evidence. Rule 402 provides that relevant evidence is generally admissible, while

Rule 403 provides that relevant evidence may be excluded “if its probative value is

substantially outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or

needlessly presenting cumulative evidence.” “Evidence is relevant and admissible

if it tends to make the existence or nonexistence of a disputed material fact more

probable than it would be without that evidence.”23

        As an initial matter, although the United States generally contest Regassa’s

motion in limine, they do not seek to admit as evidence at trial any of the written

declarations that Regassa seeks to exclude.24 Thus, to the extent that Regassa seeks

to exclude those declarations, his motion will be granted.

        Turning to the merits of the motion, the Court concludes that the remainder of

the evidence that Regassa seeks to exclude may be admitted at trial. First, Incident


21
     Doc. 272.
22
     Doc. 281.
23
     GN Netcom, Inc. v. Plantronics, Inc., 930 F.3d 76, 85 (3d Cir. 2019) (internal quotation marks
     omitted).
24
     See Doc. 284 at 3.
                                                 5
         Case 4:14-cv-01122-MWB Document 303 Filed 05/11/20 Page 6 of 12




Report 2465348 and the video recording of Regassa being placed into restraints are

clearly relevant to whether prison officials assaulted Regassa, as this evidence not

only demonstrates how much force was applied, but why this force was applied.

        Evidence related to the amount of force applied, and why, is critical because

“officials charged with the custody of prisoners are privileged to use force which is

reasonable under the circumstances to maintain control of their charges.”25 In that

vein, the Restatement (Second) of Torts makes clear that correctional officers may

use force against inmates so long as the force is not excessive.26 As such, “[w]hile

corrections officers have the authority to use necessary force under appropriate

circumstances, the reasonableness of this force in relation to their employment duties

determines whether particular conduct is considered an assault and battery.”27

Accordingly, it is critical for the Court to understand both whether prison officials

were reasonably acting within the scope of their duties when they used force on

Regassa, and whether the amount of force applied was excessive as compared to the

force needed to maintain control of Regassa. The incident report and the video will

both be helpful in reaching these determinations and therefore will not be excluded.




25
     Picariello v. Fenton, 491 F. Supp. 1026, 1038 (M.D. Pa. 1980).
26
     See Restatement (Second) of Torts §§ 118, 132 (detailing permissible use of force by police
     officers during arrest); id. § 132 cmt. b. (applying rule to correctional officers using force
     against prisoners within their custody).
27
     Millbrook v. United States, No. 3:15-CV-0832, 2016 WL 4734658, at *10 (M.D. Pa. Sept. 12,
     2016) (internal quotation marks omitted).
                                                  6
        Case 4:14-cv-01122-MWB Document 303 Filed 05/11/20 Page 7 of 12




        Similarly, prison officials’ restraint check reports and Regassa’s medical

records are relevant to the amount of force applied. Such evidence may demonstrate

the injuries that Regassa sustained and, although the injuries that Regassa sustained

may at first blush seem irrelevant, “[t]he extent of injury suffered by an inmate is

one factor that may suggest whether the use of force could plausibly have been

thought necessary in a particular situation,” and “may also provide some indication

of the amount of force applied.”28

        The Court will therefore deny Regassa’s motion as to the incident report,

video, restraint check reports, and medical records. The fact that Regassa contests

the veracity of the evidence does not change this conclusion. Rather, as the trier of

fact, it is within this province of this Court to determine—at trial—whether the

United States’ evidence is accurate and truthful. The Court does not believe that

such evidence should be excluded from trial, particularly since “a judge [in a bench

trial] is . . . able to objectively assess probative value and reject improper

inferences.”29 Accordingly, Regassa’s motion in limine will be granted in part and

denied in part.




28
     Wilkins v. Gaddy, 559 U.S. 34, 37 (2010) (internal quotation marks omitted).
29
     UHS of Delaware, Inc. v. United Health Servs., Inc., No. 1:12-CV-485, 2017 WL 1928341, at
     *1 (M.D. Pa. May 10, 2017).
                                                 7
           Case 4:14-cv-01122-MWB Document 303 Filed 05/11/20 Page 8 of 12




           B.    United States’ Motion in Limine

           Next, the United States seek to exclude 26 individuals who Regassa names as

potential witnesses.30 Specifically, the United States asserts that the majority of the

proposed witnesses have no personal knowledge of the events surrounding the

Alleged Assault and their testimony is therefore irrelevant.31 Moreover, the United

States argues, although some witnesses may have relevant testimony to offer, that

relevance is outweighed by the cumulative nature of the evidence and the delay that

the testimony would entail.32 Regassa opposes the motion, asserting that he is

entitled to call whomever he chooses as a witness, and this Court gave him a “green

light” to call any “witnesses with only requirement to submit the list of his witnesses

. . .”33

           The Court agrees with the Government that—based on the available record—

the majority of Regassa’s 28 proposed witnesses have no personal knowledge of the

events that are relevant to the upcoming trial, and therefore have no relevant

testimony to offer.34 Most of the witnesses were not at USP Lewisburg at or around

the time of the Alleged Assault, including: five private individuals (Asefa Tegegn

Ayana, Kebede Kaba Dinssa, Assefa Jaleta Kitil, Alemayehu Admasu Regassa, and


30
     Doc. 283.
31
     Id. at 5-7.
32
     Id. at 7 & 7 n.2.
33
     Doc. 292 at 10.
34
     Regassa submitted an updated witness list after the Government filed its motion in limine;
     most witnesses remain, although several proposed witnesses have changed. (Compare Doc.
     277 with Doc. 288).
                                               8
         Case 4:14-cv-01122-MWB Document 303 Filed 05/11/20 Page 9 of 12




Getachew Tujuba Woyessa); three employees from the United States Penitentiary at

Marion, Illinois (Dr. Randall Pass, Leslee Brooks, and Caleb Meyer); and three

employees from the Federal Correctional Institution at Petersburg, Virginia (Dr.

Katherine Laybourn, Dr. Lisa Magazine, and Dr. Tate). Because these individuals

were indisputably not present during the Alleged Assault, they have no relevant

information to offer, and will be conditionally excluded from trial.35

        To the extent that Regassa seeks to call employees from USP Marion and FCI

Petersburg to testify regarding his current medical condition, such testimony would

be irrelevant as to whether Regassa was assaulted at USP Lewisburg because such

testimony would relate to Regassa’s medical condition years after the Alleged

Assault. To the extent that the private individuals would testify as to what Regassa

told them about the Alleged Assault, such testimony would be out of court

statements admitted to prove the truth of the matter asserted, and therefore constitute

inadmissible hearsay.36

        With respect to eight of the USP Lewisburg employees who Regassa seeks to

call—Susan Stover, R. Bingaman, J. Diltz, S. Holtzapple, P. Frederick, Zagarski,

Buebendorf, and Wise—although they were all employed by USP Lewisburg, it does

not appear that any were present when the Alleged Assault took place or had any



35
     The Federal Rules of Evidence make clear that “[a] witness may testify to a matter only if
     evidence is introduced sufficient to support a finding that the witness has personal knowledge
     of the matter.” Fed. R. Evid. 602.
36
     Fed. R. Evid. 801(c).
                                                  9
        Case 4:14-cv-01122-MWB Document 303 Filed 05/11/20 Page 10 of 12




involvement in that incident.37 Similarly, although Derrick Miller and Darrell Parks

were apparently Regassa’s former cellmates at USP Lewisburg, neither was

involved in or witnessed the Alleged Assault.38 Thus, these witnesses would appear

to have no relevant information to offer at trial.

        Regassa also seeks to call three medical personnel from USP Lewisburg—

Fasciana, Edinger, and Potter.39 It is unclear what information these individuals

could offer. To the extent that Regassa seeks to have these witnesses testify about

his medical condition following the assault or to verify medical records, only one

medical professional is needed to for such purposes, and the Government makes

clear that it intends to call a medical professional from USP Lewisburg to offer such

testimony.40      Thus, although testimony from these individuals would appear

relevant, any relevance is substantially outweighed by the danger of “undue delay,

wasting time, [and] needlessly presenting cumulative evidence.”41 Consequently,

the Court will conditionally grant the United States’ motion in limine with regard to

the above witnesses; the Court will revisit this decision if Regassa is able to

demonstrate the relevance of the aforementioned witness, and that any relevance is

not substantially outweighed by the danger of “unfair prejudice, confusing the




37
     See Doc. 45 at 6-7; Doc. 200 at 6-8; Doc. 282-2.
38
     See Doc. 45 at 6-7; Doc. 282-2
39
     Doc. 288 at 3-4.
40
     Doc. 284 at 2.
41
     Fed. R. Evid. 403.
                                                10
        Case 4:14-cv-01122-MWB Document 303 Filed 05/11/20 Page 11 of 12




issues, misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.”42

        In contrast, however, Regassa seeks to call as a witness Kulp,43 who either

participated in, or witnessed, the Alleged Assault.44 His testimony is thus highly

relevant to the issues underlying trial. Although his testimony may be cumulative

in some respects, the Court cannot conclude that the danger of undue delay

substantially outweighs the highly relevant nature of his testimony. Accordingly,

the Government’s motion in limine will be denied with respect to Kulp.

        C.      Motion for Subpoena

        Lastly, Regassa seeks subpoenas for his potential witnesses.45              The

Government opposes Regassa’s motions on the grounds that (1) most witnesses

should not be permitted to testify and, thus, no subpoenas are warranted, (2) the

requested subpoenas do not comply with Federal Rule of Civil Procedure 45, and

(3) there is no evidence that Regassa is able to pay the relevant witness fees.46

        With respect to all witness with the exception of Kulp, the request for

subpoenas is denied, as the Court has conditionally barred their testimony at trial.

As to Kulp, although the Court will permit his testimony at trial, a subpoena is not

warranted at this time. While such a subpoena would comply with Federal Rule of


42
     Id.
43
     Doc. 200 at 8-9; Doc. 288 at 3-4.
44
     Doc. 45 at 7.
45
     Doc. 285, 287.
46
     Doc. 293.
                                          11
        Case 4:14-cv-01122-MWB Document 303 Filed 05/11/20 Page 12 of 12




Civil Procedure 45, Regassa has not demonstrated that he has the financial resources

to pay witness fees as set forth in 28 U.S.C. § 1821, and his request for a subpoena

will therefore be denied without prejudice.47 The Court will revisit this ruling should

Regassa make a sufficient showing of the financial ability to pay Kulp’s witness

fees.

III.    CONCLUSION

        In accordance with the above discussion, Regassa’s motion in limine will be

granted in part and denied in part, the United States’ motion will be conditionally

granted in part and denied in part, and Regassa’s motions for subpoenas will be

denied without prejudice.

        An appropriate Order follows.


                                                       BY THE COURT:


                                                       s/ Matthew W. Brann
                                                       Matthew W. Brann
                                                       United States District Judge




47
     See Jacobs v. Heck, 364 F. App’x 744, 748 (3d Cir. 2010) (district court did not err in requiring
     indigent prisoner to “pay the fees and costs for any prison official he wished to subpoena for
     trial”); Hill v. Lappin, No. 3:11-CV-1609, 2020 WL 708927, at *3 (M.D. Pa. Feb. 12, 2020)
     (denying request for subpoenas because indigent prisoner had “not demonstrated that he has
     the means to pay all costs associated with a witness’s appearance”); Ledcke v. Pa. Dep’t of
     Corr., No. 1:12-CV-1580, 2016 WL 74769, at *5 (M.D. Pa. Jan. 7, 2016) (collecting cases and
     noting that “plaintiffs—including those proceeding in forma pauperis—are required to pay the
     fees and costs for non-incarcerated witnesses who are subpoenaed to testify at . . . trial”).
                                                  12
